                  Case 2:19-cv-05790-MAK Document 14 Filed 03/16/20 Page 1 of 1



I-------·-··                   IN THE UNITED STATES DISTRICT COURT                                        l
I                           FOR THE EASTERN DIS_!RICT ~F P?NN_SYLVAJ".ITA _____                        _J
                                                                -,-
I
\
    SERGEI
                      ----·-----·
                K.o:'~LEV,
             v. Plamt1ff,
                                                                 \.
                                                                 .        CIVIL ACTION
                                                                                                         I
                                                                                                               \
                                                                          No: 2:19-cv-05790                    \
                                                                 I
i
                                                                 1

ICITY OF PHILADELPHIA,
I        Defendants.
                       et al.,
                                                                      _                                        _
I                     .

                                                            .                                                  ,
                                                                                                               I'.




                                                     ACCEPTANCE OF SERVICE
I
    I    I accept service of the Notice of Appeal for the above-stated case on behalf of Defendants:

    I      CITY OF PHILADELPHIA,
           PHILADELPHIA DEPARTMENT OF REVENUE,
           PHILADELPHIA TAX REVIEW BOARD,
           PHILADEJl.,PHIA OFFICE OF ADMINISTRATIVE REVIEW,
           PHILADELPHIA SHERIFF'S OFFICE,
           PHILADELPHIA LAW DEPARTMENT,
           PAULA WEISS,
           YOLANDA KENNEDY,
           ANGELINEL BROWN,
           FRANCIS BRESLIN.
           AGOSTINO J. FANELLI,
           NANCY A. KAMMERDEINER,
           MEGHAN E. CLAIBORNE
           SHANNON G. ZABEL

         and certify that I am authorized to do so.


         Dated: March2 , 2020

         Defendant, ot Authorized Agent:

    , Print Name ;        {YJ 0r \\ j( Q./ J
    I
    1
                    __~
         Signature_,_
                      •
                      __
                          c /', ----- I\ O\A.J..:'   ?. !
                         1 \__--1-jg..=....~!l<..:w~------
                        Y_                                  n
    1
    I Mailing Address: City of Philadelphia Law Department, 1515 Arch St, 14th Floor, Philadelphia, PA 19102
    I
    L-
